572 So.2d 1378 (1991)
Edward Michael PALMIERI, Petitioner,
v.
STATE of Florida, Respondent.
No. 75730.
Supreme Court of Florida.
January 3, 1991.
Jeffrey A. Blau of Jeffrey A. Blau, P.A., Tampa, for petitioner.
Robert A. Butterworth, Atty. Gen. and David R. Gemmer, Asst. Atty. Gen., Tampa, for respondent.
McDONALD, Justice.
In State v. Palmieri, 558 So.2d 53 (Fla. 2d DCA 1990), the district court expressly declared valid section 796.01, Florida Statutes (1987), the "house of ill fame" statute. In Warren v. State, 572 So.2d 1376 (Fla. 1991), however, we found section 796.01 unconstitutionally vague. Therefore, we quash Palmieri and remand to the district court to affirm the trial court's dismissal of the information.
It is so ordered.
SHAW, C.J., and OVERTON, EHRLICH, BARKETT, GRIMES and KOGAN, JJ., concur.